Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered October 21, 2005, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The element of serious physical injury (Penal Law § 10.00 [10]) was established by evidence that the victim’s dental injuries caused a protracted impairment of his health, or of the function of a bodily organ. The injury caused pain, and difficulty in eating, for an extended period of time, and this impairment was still present at the time of the trial, over a year after the crime (see People v Hall, 89 AD2d 788 [1982]). The evidence also supported the conclusion that defendant intended to cause serious physical injury to the victim, which was the natural consequence of his conduct (see People v Getch, 50 NY2d 456, 465 [1980]; People v Caban, 306 AD2d 141 [2003], lv denied 100 NY2d 618 [2003]). The evidence supported the conclusion that defendant struck the victim a hard blow in the face with a metal object. Moreover, the surrounding circumstances demonstrated that defendant had a motive to seriously injure the victim, and had actually threatened to do so.
We perceive no basis for reducing the sentence. Concur—Tom, J.P., Saxe, Nardelli, Sweeny and Catterson, JJ.